DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 2/23/2022 is acknowledged.
Claims 32 and 37-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
It is noted that the status identifiers for withdrawn claims 32 and 37-38 are incorrect. Correction is required. See MPEP 714.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The bones based on signals indicative of positions of a first and second marker included within a first and second implant (see claim 30).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “the comparing” in line 1. It is unclear whether applicant is referring to the comparing of the determined distances as recited in claim 29 or the comparing of the representation with a predetermined model representation of orthopaedic performance as recited in claim 33. For the purpose of further examination, this limitation is interpreted as being the comparing of the representation with a predetermined model representation of orthopaedic performance as recited in claim 33. 
Claim 35 recites the limitation "the first and second implants" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 35 should depend from claim 30 which provides proper antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29, 33, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 5,249,581 to Horbal et al. (Horbal).
Regarding at least claim 29
Horbal teaches an apparatus and method for precision bone alignment including a plurality of markers secured to bone portions prior to an orthopaedic/surgical procedure (abstract). Horbal meets the limitations of a medical system, comprising: a first marker (42) configured to be implanted in a first bone (70) of a patient and configured to wirelessly transmit a first plurality of signals each corresponding to one of a plurality of different times and each being indicative of a position of the first marker (col. 4, lines 43-49 discloses LEDs on the markers that are detected by an infrared optical sensor; col. 5, lines 27-29 discloses monitoring the position of the LEDs prior to surgery; and col. 5, lines 29-32 discloses viewing the subsequent positions of the LEDs following the hip joint replacement); a second marker (42) configured to be implanted in a second bone (72) of the patient and configured to wirelessly transmit a second plurality of signals each corresponding to one of the plurality of different times and each being indicative of a position of the second marker (col. 4, lines 43-49 discloses LEDs on the markers that are detected by an infrared optical sensor; col. 5, lines 27-29 discloses monitoring the position of the LEDs prior to surgery; and col. 5, lines 29-32 discloses viewing the subsequent positions of the LEDs following the hip joint replacement); and a processor configured to receive the first plurality of signals, receive the second plurality of signals, for each of the different times, determine a distance between the first and second bones based on the first and second plurality of signals (col. 2, lines 13-15 discloses the sensor being connected to a digital computer which receives and processes the data from the sensor and col. 5, lines 45-48 discloses establishing a relationship of the femur to the pelvis by collecting multiple data points from all the markers by moving the joint through a range of motion) and assessing an orthopaedic performance of the patient, the assessing comprising comparing the determined distances (col. 5, lines 61-68 discloses noting and displaying any differences in order to guide the surgeon to the correct position and orientation of the hip joint replacement and that data should be collected before the final mechanical attachment is performed to make sure that an acceptably small position and orientation error is present and col. 4, lines 56-61 discloses allowing the surgeon to compare the position of the bones before surgery with the position of the bones after surgery to be sure that there is coincidence, whereby the bones are in the same positions following surgery as before surgery) .
Regarding at least claim 33
Horbal teaches the system of claim 29, wherein the assessing includes using the determined distances to calculate a representation of the orthopaedic performance (col. 5, lines 45-48 discloses establishing a relationship of the femur to the pelvis by collecting multiple data points from all the markers by moving the joint through a range of motion, where the relationship established is a determined distance between the two bones and col. 61-65 discloses noting differences from the baseline position and orientation in order to guide the surgeon to correct the position and orientation of the bones, which meets the limitation of calculating a representation of the orthopaedic performance because an incorrect position and orientation of the bones will result in poor orthopaedic performance),3Application No. 16/782,435Docket No.: 047061-501C05US (DEP5302USCNT5) Reply to Restriction Requirement of January 27, 2022and comparing the representation with a predetermined model representation of orthopaedic performance (the comparison performed by Horbal is a comparison of the representation [position and orientation of the bones during and/or after surgery] with a predetermined model representation [the position and orientation of the bones pre-surgery] – the examiner notes that the term model is defined as: a system or thing used as an example to follow or imitate).  
Regarding at least claim 35
Horbal teaches the system of claim 29, wherein the assessing includes using the determined distances to calculate a metric representative of the orthopaedic performance (paragraph 00189 of applicant’s specification describes a metric as being some quantitative measure of the similarity between the patient’s performance and some other performance; therefore the differences in the position and orientation of the bones pre-surgery with the position and orientation of the bones during and/or post-surgery is a quantitative measure of the similarity between the patient’s performance pre-surgery and the performance post-surgery), and categorizing the orthopaedic performance based on the metric (Horbal compares the distance between the two bones pre-surgery to the distance during and/or after surgery to determine wether the surgery was successful and therefore categorizes the orthpaedic performance based on the metric); and the categorizing includes categorizing the orthopaedic performance into a category selected from the group consisting of the patient requiring further periodic orthopaedic assessment, the patient not requiring further orthopaedic assessment, the patient requiring surgical intervention, the patient not requiring surgical intervention (once the data shows an acceptably small position and orientation error, the surgeon performs final mechanical attachment and the surgery is completed, therefore, the orthopaedic performance would be categorized into the category of the patient not requiring any further surgical intervention), the patient being likely to experience failure of at least one of a first implant implanted in the patient and associated with the first marker and a second implant implanted in the patient and associated with the second marker, and the patient not being likely to experience failure of either of the first and second implants.  
Regarding at least claim 36
Horbal teaches the system of claim 29, wherein the processor is configured to cause at least one of a visual representation, graphical representation, and animated representation of the assessment on a display screen (col. 5, lines 61-65 discloses displaying data graphically in order to enhance visualization).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horbal, as applied to claim 29 above, in view of US Patent Application Publication No 2004/0171924 A1 to Mire et al. (Mire).
Regarding at least claim 30
Horbal teaches the system of claim 29. However, Horbal does not teach a first implant including the first marker; and a second implant including the second marker.
Mire teaches a method and system to assist in a selection and planning of procedure and assist in selecting a prosthetic for the procedure and also allows for navigational tracking of the procedure to ensure that the procedure is substantially carried out relative to the selected plan (abstract). Mire also teaches tracking an implant, particularly an implant that is formed from multiple components where the location and orientation of each component is dependent upon the location and orientation of the other component (paragraph 0058), as well as tracking the anatomy/bone into which the implant is to be placed so that the movement of the implant may then be tracked in relation to the bone to properly align the implant relative to the bone (paragraph 0072 discloses a tracking system for hip joint replacement).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Horbal, which is concerned with bone alignment during a hip replacement surgery, to include markers within the implant within each bone of the joint, in order to track movement of the implant components relative to one another, as taught by Mire.
  Regarding at least claim 31
Horbal in view of Mire teaches the system of claim 30. Horbal also teaches wherein the first implant is a femoral implant, and the second implant is a pelvic implant (Horbal teaches a hip replacement surgery and shows the implant components in fig. 10).
Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the use of a neural network to compare a representation of the orthopaedic performance with a predetermined model representation of orthopaedic performance, in combination with a medical system that includes the transmission of position signals indicating the position of a first and second marker, implanted in a respective first and second bone of a patient, at a plurality of different times, to a processor that determines a distance between the first and second bones based on the signals and assesses orthopaedic performance of the patient by comparing the determined distances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774